Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
With respect to FIG. 6B, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “676” and “678” have been used to designate both a legend for “in-target stage volume” and “out target stage volume” and to point to specific data points within the graph. Examiner believes the bottom left reference character 676 is pointing to “stage 40 of FIG. 6B” as described in the Specification, [0108] line 10. Examiner believes that the bottom right reference character 678 is indicating a specific feature of the graph that “stage volumes vary depending on boundary effects” as described in the Specification, [0108] line 7.
FIG. 6B is further objected to because the numbers on the x-axis are illegible, and these numbers are important as they are referenced to describe “stage 40” and “stage 253” from the Specification, [0108] lines 10 and 12.   
FIG.  6B is further objected to because “out target” and “in target” appear to be labeled with different shades as described by the legend. However, the grayscale image does not show these different shades effectively. 
The above issues need to be corrected for a person having skill in the art to fully understand the scope of claim 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention “Wellbore interference Operation Control” is not descriptive. The instant claims do not have a step or element that claims controlling any operation of wellbore interference. The last step of claim 1 claims “applying the fracture formation model … to determine values…”, which does not require controlling any operation. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Modeling the Interference of a Neighboring Wellbore to determine Values of Surface Variables for Hydraulic Fracturing”.

The disclosure is objected to because of the following informalities:  
In paragraph [0052] line 10, the word “to” has a strikethrough indicating it was deleted in the editing process prior to filing, but accidentally filed with the strikethrough, rather than deleting the word. The word should likely be deleted.
In paragraph [0059] line 5, the hanging word “Specifically,” seems to be an artifact from the editing process prior to filing. The word should likely be deleted.
Regarding FIG. 4 and the disclosure, it appears the box labeled 408 should be described in reference to paragraph [0058], and the unlabeled box “Recommended Action” should be given a label to replace the use of 408 in paragraphs [0060] and [0061].
In paragraphs [0061] and [0105], the word “Examiner” should likely be replaced by “operator”.
In paragraphs [0076], [0082], and [0083], reference character “515” should read “516” because that is the reference character used in FIG. 5.
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15 lines 3-4, “to each other subsurface objection functions” should read “to each other subsurface objection function”.
Appropriate correction is required.

Claim Interpretation
	In claim 1 line 2, and the corresponding lines of claims 16 and 19, the term “diagnostics data” could be interpreted in light of the specification to specifically refer to “subsurface diagnostics data … otherwise referred to as real time diagnostics data” (see Specification [0054] lines 1-2); see also reference character 404 in FIG. 4. However, Examiner will apply the "broadest reasonable interpretation" standard (See MPEP 2111), and interpret “diagnostics data” under a plain meaning to include both surface and subsurface diagnostic data, rather than interpret the claim lexicographically because the full phrase “real time diagnostics data” is not used.
	With respect to claim 16 line 4, the claim uses the language “cause the system to” followed by a list of functional limitations. This language is not interpreted under 35 U.S.C. 112(f) because the “one or more processors” of claim 16 line 2 provide sufficient structure to perform the claimed functions.
With respect to claims 17 and 20, the claim uses the language “cause the system to measure” and “cause the one or more processors to measure”. This language is not interpreted under 35 U.S.C. 112(f) because the “distributed acoustic sensing fiber optic cable” provides sufficient structure to perform the claimed function “to measure”. With respect to claim 17 specifically, claim 17 is a system claim where the “distributed acoustic sensing fiber optic cable” is interpreted as a structural element of the system in addition to the “one or more processors”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “in-target” and “out-target” in claim 9 are relative terms which renders the claim indefinite. The terms “in-target” and “out-target” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification provides two examples:
For example, stage 40 of FIG. 6B can include an in-target stage volume value of approximately 62 Bbl/ft and an out-target stage volume value of approximately 10 Bbl/ft. At another stage of FIG. 6B, stage 253 can include an in-target stage volume value of approximately 10 Bbl/ft and an out-target stage volume value of approximately 0 Bbl/ft.
 (Specification [0108] lines 10-14).
However, there is no description of whether these values indicate the neighboring wellbore is interfering or not interfering or how these values are compared. Amending FIG. 6B with a clearer drawing may overcome this rejection (see drawing objection above). Examiner further checked the provisional application, and there was no information provided regarding this terminology.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11421528 B2. This is a statutory double patenting rejection.
Claims 1, 16, and 19 is/are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6, 13, and 20, respectively, of copending Application No. 17/030,020 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 5-10, 13-16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to patent ineligible subject matter. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/May test, which requires:
Determining the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of natural, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. See MEPE 2106.
Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particular in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and step 2B purposes as containing a single judicial exception. MPEP 2106.04(II)(B).


With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method comprising: receiving diagnostics data of a hydraulic fracturing completion of a wellbore; accessing a fracture formation model that models formation characteristics of fractures formed through the wellbore into a formation surrounding the wellbore during the hydraulic fracturing completion with respect to surface variables of the hydraulic fracturing completion; selecting one or more subsurface objective functions from a plurality of subsurface objective functions for changing one or more of the formation characteristics of the fractures, the one or more subsurface objective functions including an objective function for wellbore interference, the objective function for wellbore interference including interference information from a neighboring wellbore; and applying the fracture formation model based on the diagnostics data to determine values of the surface variables for controlling the formation characteristics of the fractures to converge on the one or more subsurface objective functions.
Under step 2A prong one, the bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally access a fracture formation model, select an objective function from a plurality of objective functions, and apply the model to determine values. See example 37 claim 3 of the 2019 PEG examples for an example of a claim that recites a mental process. Similar to determining an amount of use of each icon and ranking icons based on the amount of use, the instant claim collects information by “receiving”, “accessing”, and “selecting” certain information, and then uses the information to perform an “applying to determine” step that may be performed entirely in the human mind.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Her the claim has one additional limitation “receiving diagnostics data of a hydraulic fracturing completion of a wellbore”. The non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation. Here, receiving diagnostics data is not an abstract idea. However, similar to “performing tests to obtain input for an equation”, receiving data does not add a meaningful limitation to the abstract idea of applying a model to determine certain values.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim as a whole is not integrated into a practical application. The claim is generally linked to controlling a hydraulic fracturing completion, (Specification [0002]), but the actual claim language is not performing any controlling steps. Rather the claim, as drafted, claims applying a fracture formation model to determine values of surface variables. A person having skill in the art could select an appropriate model and objective function, and then perform the necessary calculations using a piece of paper to model the fracture formation based on certain values and would be performing the claim limitations without performing any action based on the information.
Moving on to step 2B of the analysis, Examiner must consider whet each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine, and conventional. See MPEP 2106.05(d), iv. Presenting offers and gathering statistics. Similar to gathering statistics, the limitation here is “receiving diagnostic data”, which is not considered significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that the claim is directed to a combination of known elements arranged or organized in an unconventional manner. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the interference information from the neighboring wellbore includes drainage data measured at the wellbore, the drainage data including a change in drainage rate based on interference from the neighboring wellbore. Here the claim is adding a further limitation on the interference information. In that context, the limitation is an abstract idea because the interference information is being used in a mental process, as described above. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 5 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising measuring micro-seismic data at the wellbore to determine projected geometry of the fractures. The bolded limitation is an abstract idea for being directed to a mental process because the “determining” is stated at such a high level of generality that it can practically be performed in the human mind. The non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation. Here, measuring micro-seismic data is not an abstract idea. However, similar to “performing tests to obtain input for an equation”, the measuring does not add a meaningful limitation to the abstract idea of applying a model to determine certain values. The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine, and conventional. See MPEP 2106.05(d), iv. Presenting offers and gathering statistics. Similar to gathering statistics, the limitation here is “measuring” certain data, which is not considered significantly more than the judicial exception. Therefore, claim 6 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 6, wherein the projected geometry of the fractures includes at least one of length, width, height, and velocity of the fractures. Here the claim is adding a further limitation on the “to determine the projected geometry” of claim 6. In that context, the limitation is an abstract idea because the projected geometry is being used in a mental process, as described above. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 7 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the objective function for wellbore interference is determined for each stage of a plurality of stages of the wellbore. Here the claim is adding a further limitation on the “selecting one or more subsurface objective functions” of claim 1. In that context, the limitation is an abstract idea because the objective function is being used in a mental process, as described above. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 8 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 8, further comprising determining which stages of the plurality of stages of the wellbore are out-target and in-target to determine if the neighboring wellbore is interfering with the wellbore. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine whether a value is “out-target” or “in-target”. In the examples of mental processes, see the third bullet: claim to collecting and comparing known information. MPEP 2106.04(a)(2)(III). Similar to collecting and comparing known information, the instant claim collects information and categorizes the information as “in-target” or “out-target” in a step that may be performed entirely in the human mind. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 9 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising modifying the surface variables based on the fracture formation model applied according to the diagnostics data to converge on the one or more subsurface objective functions including the objective function for wellbore interference. The bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally access a fracture formation model, select an objective function from a plurality of objective functions, apply the model to determine values, and then modify some values in the function or model to determine additional values. See example 37 claim 3 of the 2019 PEG examples for an example of a claim that recites a mental process. Similar to determining an amount of use of each icon and ranking icons based on the amount of use, the instant claim collects information by “receiving”, “accessing”, and “selecting” certain information, and then uses the information to perform a “modifying” step that may be performed entirely in the human mind. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 10 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the formation characteristics include either or both subsurface fracture geometry of the fractures during formation and growth behavior of the fractures during formation. Here the claim is adding a further limitation on the “formation characteristics” of claim 1. In that context, the limitation is an abstract idea because the formation characteristics are being used in a mental process, as described above. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 13 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the plurality of subsurface objective functions include one or more of an objective function for fracture complexity, an objective function for cluster efficiency, and an objective function for one or more surface costs associated with changing one or more of the formation characteristics of the fractures during the hydraulic fracturing completion. Here the claim is adding a further limitation on the “objective functions” of claim 1. In that context, the limitation is an abstract idea because the objective functions are being used in a mental process, as described above. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 14 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the selecting of the one or more subsurface objective functions includes assigning a weight to each of the one or more subsurface objective functions that is greater than a corresponding weight assigned to each other subsurface objective functions of the plurality of subsurface objective functions. Here the claim is adding a further limitation on the “selecting” step of claim 1. In that context, the limitation is an abstract idea because the selecting is part of a mental process, as described above. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 15 is rejected under 35 U.S.C. 101 for being directed to patent ineligible subject matter.


With respect to claim 16, applying step 1, the preamble of claim 16 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 16 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
16. A system comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: receive diagnostics data of a hydraulic fracturing completion of a wellbore; access a fracture formation model that models formation characteristics of fractures formed through the wellbore into a formation surrounding the wellbore during the hydraulic fracturing completion with respect to surface variables of the hydraulic fracturing completion; select one or more subsurface objective functions from a plurality of subsurface objective functions for changing one or more of the formation characteristics of the fractures, the one or more subsurface objective functions including an objective function for wellbore interference, the objective function for wellbore interference including interference information from a neighboring wellbore; and apply the fracture formation model based on the diagnostics data to determine values of the surface variables for controlling the formation characteristics of the fractures to converge on the one or more subsurface objective functions.
Under step 2A prong one, the bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally access a fracture formation model, select an objective function from a plurality of objective functions, and apply the model to determine values. See example 37 claim 3 of the 2019 PEG examples for an example of a claim that recites a mental process. Similar to determining an amount of use of each icon and ranking icons based on the amount of use, the instant claim collects information by “receiving”, “accessing”, and “selecting” certain information, and then uses the information to perform an “applying to determine” step that may be performed entirely in the human mind.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Her the claim has two additional limitations of (1) “one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to:” and (2) “receiving diagnostics data of a hydraulic fracturing completion of a wellbore”. The first non-bolded additional limitation falls within the “apply it” category. See MPEP 2106.05(f). The limitation including “one or more processors” and “computer readable storage medium” includes those elements as mere instructions to implement an abstract idea or other exception on a computer. The second non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation. Here, receive diagnostics data is not an abstract idea. However, similar to “performing tests to obtain input for an equation”, receiving data does not add a meaningful limitation to the abstract idea of applying a model to determine certain values.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim as a whole is not integrated into a practical application. The claim is generally linked to controlling a hydraulic fracturing completion, (Specification [0002]), but the actual claim language is not performing any controlling steps. Rather the claim, as drafted, claims applying a fracture formation model to determine values of surface variables. A person having skill in the art could select an appropriate model and objective function, and then perform the necessary calculations using a piece of paper to model the fracture formation based on certain values and would be performing the claim limitations without performing any action based on the information.
Moving on to step 2B of the analysis, Examiner must consider whet each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine, and conventional. See MPEP 2106.05(d), iv. Presenting offers and gathering statistics. Similar to gathering statistics, the limitation here is “receiving diagnostic data”, which is not considered significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that the claim is directed to a combination of known elements arranged or organized in an unconventional manner. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.


With respect to claim 19, applying step 1, the preamble of claim 19 claims a non-transitory computer readable medium so this claim falls within the statutory category of a manufacture. In order to apply step 2A, a recitation of claim 19 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
19. A non-transitory computer-readable storage medium comprising: instructions stored on the non-transitory computer-readable storage medium, the instructions, when executed by one or more processors, cause the one or more processors to: receive diagnostics data of a hydraulic fracturing completion of a wellbore; access a fracture formation model that models formation characteristics of fractures formed through the wellbore into a formation surrounding the wellbore during the hydraulic fracturing completion with respect to surface variables of the hydraulic fracturing completion; select one or more subsurface objective functions from a plurality of subsurface objective functions for changing one or more of the formation characteristics of the fractures, the one or more subsurface objective functions including an objective function for wellbore interference, the objective function for wellbore interference including interference information from a neighboring wellbore; and apply the fracture formation model based on the diagnostics data to determine values of the surface variables for controlling the formation characteristics of the fractures to converge on the one or more subsurface objective functions.
Under step 2A prong one, the bolded limitations are an abstract idea because they are directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally access a fracture formation model, select an objective function from a plurality of objective functions, and apply the model to determine values. See example 37 claim 3 of the 2019 PEG examples for an example of a claim that recites a mental process. Similar to determining an amount of use of each icon and ranking icons based on the amount of use, the instant claim collects information by “receiving”, “accessing”, and “selecting” certain information, and then uses the information to perform an “applying to determine” step that may be performed entirely in the human mind.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Her the claim has two additional limitations of (1) “instructions stored on the non-transitory computer-readable storage medium, the instructions, when executed by one or more processors, cause the one or more processors to:” and (2) “receiving diagnostics data of a hydraulic fracturing completion of a wellbore”. The first non-bolded additional limitation falls within the “apply it” category. See MPEP 2106.05(f). The limitation including “one or more processors” and “computer readable storage medium” includes those elements as mere instructions to implement an abstract idea or other exception on a computer. The second non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation. Here, receive diagnostics data is not an abstract idea. However, similar to “performing tests to obtain input for an equation”, receiving data does not add a meaningful limitation to the abstract idea of applying a model to determine certain values.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim as a whole is not integrated into a practical application. The claim is generally linked to controlling a hydraulic fracturing completion, (Specification [0002]), but the actual claim language is not performing any controlling steps. Rather the claim, as drafted, claims applying a fracture formation model to determine values of surface variables. A person having skill in the art could select an appropriate model and objective function, and then perform the necessary calculations using a piece of paper to model the fracture formation based on certain values and would be performing the claim limitations without performing any action based on the information.
Moving on to step 2B of the analysis, Examiner must consider whet each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine, and conventional. See MPEP 2106.05(d), iv. Presenting offers and gathering statistics. Similar to gathering statistics, the limitation here is “receiving diagnostic data”, which is not considered significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that the claim is directed to a combination of known elements arranged or organized in an unconventional manner. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 19 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Integrated well placement and fracture design optimization for multi-well pad development in tight oil reservoirs" (Wang)
With respect to claim 1, Wang teaches A method comprising (optimize both well placement and hydraulic fracture parameters simultaneously in a multi-well pad using differential evolution constrained optimization through a generalized selection, [Abstract] lines 1-7): receiving diagnostics data of hydraulic fracturing completion of a wellbore (in this work a total of 1166 well completion dataset from Cardium tight formation is collected, [page 474 col 2 paragraph 3 lines 9-11]); accessing a fracture formation model that models formation characteristics of fractures forms through the wellbore into a formation surrounding the wellbore during the hydraulic fracturing completion with respect to surface variables of the hydraulic fracturing completion (utilized to determine fluid injection coefficients, referencing equation (3), [page 474 col 2 paragraph 3 lines 11-12]; equation (3) is a combination of equations (1) and (2), which relates formation characteristics such as fracture geometry to surface variables such as amount of fracturing fluid, [page 474 col 2 paragraph 3 lines 1-9]); selecting one or more subsurface objective functions from a plurality of subsurface objective functions for changing one or more of the formation characteristics of the fractures (selection rule is equation (28), which includes four objective functions, where gk(ui,G) describes the 3 constraint functions, and f(ui,G) is a function for the fitness value, [page 479]; the input vector to include well stimulation design parameters for fracture spacing, fracture half-length, and fracture conductivity, [page 476 col 1 paragraph 2 lines 1-3]), the one or more subsurface objective functions including an objective function for wellbore interference (constraint 1 included in objective function, eq. (28), to avoid overlap of fractures and wellbore damage, [page 477 col 1 paragraph 1 lines 1-14]), the objective function for wellbore interference including interference information from a neighboring wellbore (includes inter-well distance, [page 477 col 1 paragraph 1 lines 1-14]; which is found to affect inter-well pressure interaction, [page 486 col 2 paragraph 1 lines 6-9]); and applying the fracture formation model based on the diagnostics data to determine values of the surface variables for controlling the formation characteristics of the fractures to converge on the one or more subsurface objective functions (In this work, well parameters including well-spacing, well length, and fracture parameters such as fracture spacing, fracture half-length, and fracture conductivity are optimized to achieve the highest NPV for the multi-well pad development, [page 477 col 1 paragraph 4 lines 1-5]).

With respect to claim 8, Wang teaches all of the limitations of claim 1, as noted above. Wang further teaches wherein the objective function for wellbore interference is determined for each stage of a plurality of stages of the wellbore (generally, each horizontal well has different well completion and stimulation design, [page 473 col 2 paragraph 2 lines 7-8]; specifics include eq. (16), where nf,j is the number of fracture stages for each well j, [page 477 col 2 paragraph 3 lines 13]).

With respect to claim 10, Wang teaches all of the limitations of claim 1, as noted above. Wang further teaches modifying the surface variables based on the fracture formation model applied according to the diagnostics data to converge on the one or more subsurface objective functions including the objective function for wellbore interference (surface variables include injection volume of fracturing fluid and tonnage of proppant pumped per stage as described in equations (1) and (2), [page 474]; the variables are modified in the generalized differential evolution (GDE) algorithm of FIG. 6, where x is the input vector, [page 478]; and convergence is described in section 5.7, where Figure 22 shows the evolution of total proppant and fracturing fluid usage for horizontal well 2 in the four-well pad optimization process, [page 489 col 2 paragraph 2 lines 1-3]; which takes into account inter-well pressure interaction, [page 486 col 2 paragraph 1 lines 6-9]).

With respect to claim 11, Wang teaches all of the limitations of claim 1, as noted above. Wang further teaches forming a completion plan for performing the hydraulic fracturing completion of the wellbore based on the values of the surface variables (optimization problem is for well completion and stimulation design, [page 473 col 2 paragraph 2 lines 7-8]).

With respect to claim 12, Wang teaches all of the limitations of claim 11, as noted above. Wang additionally teaches wherein the completion plan is a modified completion plan formed by modifying a previous completion plan for the hydraulic fracturing completion based on the values of one or more of the surface variables (GDE creates mutant vectors using the population members in the current iteration, [page 478 col 2 paragraph 2 lines 1-2]).

With respect to claim 13, Wang teaches all of the limitations of claim 1, as noted above. Wang further teaches wherein the formation characteristics include either or both subsurface fracture geometry of the fractures during formation and growth behavior of the fractures during formation (FIG. 2(a), [page 474]).

With respect to claim 14, Wang teaches all of the limitations of claim 1, as noted above. Wang further teaches wherein the plurality of subsurface objective functions include one or more of an objective function for fracture complexity, an objective function for cluster efficiency, and an objective function for one or more surface costs associated with changing one or more of the formation characteristics of the fractures during the hydraulic fracturing completion (eq. (16) shows costs, [page 477], which is part of the objective function, eq. (7), [page 475]).

With respect to claim 15, Wang teaches all of the limitations of claim 1, as noted above. Wang further teaches wherein the selecting of the one or more subsurface objective functions includes assigning a weight to each of the one or more subsurface objective functions that is greater than a corresponding weight assigned to each other subsurface objective functions of the plurality of subsurface objective functions (one or more objective functions is shown in eq. (28), [page 479]; and the selection rule for the new objective function u_i,G is calculated based on a weighted difference between two population vectors, [page 479 col 1 paragraph 1 line 17]).

With respect to claim 16, Wang teaches A system comprising: one or more processors (the current-to-best mutation strategy employed in this work is computationally efficient, indicating a computer processor that is efficiently calculating, [page 481 col 1 paragraph 2 lines 5-10]); and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to (the current-to-best mutation strategy employed in this work is computationally efficient, indicating a computer processor that is efficiently calculating, [page 481 col 1 paragraph 2 lines 5-10]; and FIG. 6 shows the generalized differential evolution algorithm employed which is a program that requires saving the result, indicating a program is run and the result is saved on a computer, [page 478]): Regarding the remaining elements of claim 16, incorporating the rejections of claim 1, claim 16 is rejected as discussed above for a substantially similar rationale.

With respect to claim 19, Wang teaches A non-transitory computer-readable storage medium comprising: instructions stored on the non-transitory computer-readable storage medium, the instructions, when executed by one or more processors, cause the one or more processors to: (the current-to-best mutation strategy employed in this work is computationally efficient, indicating a computer processor that is efficiently calculating, [page 481 col 1 paragraph 2 lines 5-10]; and FIG. 6 shows the generalized differential evolution algorithm employed which is a program that requires saving the result, indicating a program is stored, and run, and the result is saved on a computer, [page 478]): Regarding the remaining elements of claim 19, incorporating the rejections of claim 1, claim 19 is rejected as discussed above for a substantially similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6-7, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Integrated well placement and fracture design optimization for multi-well pad development in tight oil reservoirs" (Wang) in view of “Distributed Acoustic Sensing for Cross-well Frac Monitoring” (Webster)
With respect to claim 2, Wang teaches all of the limitations of claim 1, as noted above. Wang does not teach measuring the interference information from the neighboring wellbore with a distributed acoustic sensing fiber optic cable at the wellbore.
However, Webster teaches measuring the interference information (pressure measured in FIG. 2, [page 3]) from the neighboring wellbore with a distributed acoustic sensing fiber optic cable at the wellbore (FIG. 1 shows the DAS setup, with Well B being treated and recorded, and well C also recording DAS as an offset well, [page 2]; Downhole DAS is a fiber-optic distributed sensing technology, [page 1 paragraph 4 line 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Wang with Webster because this is Combining Prior Art Elements According to Known Methods To Yield Predictable Results. Wang and Webster together teach all limitations as described, with the only difference between the claimed invention and the prior art being lack of actual combination of elements in a single prior art reference. A person of ordinary skill in the art could have combined the method and system of Wang with the Downhole DAS of Webster, and each element would perform the same function together as they performed separately. One having ordinary skill in the art would have recognized that applying the known technique in Webster of collecting data with a downhole DAS would yield the predictable result of generating data to use in the objective function of Wang. Therefore, it would have been obvious to combine Wang with Webster to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	

With respect to claim 3, Wang in view of Webster teaches all of the limitations of claim 2, as noted above. Wang further teaches wherein the interference information from the neighboring wellbore includes data relating to at least one of pressure (inter-well pressure interaction, [page 486 col 2 paragraph 1 lines 6-9]), temperature, and strain measured at the wellbore.

With respect to claim 4,  Wang teaches all of the limitations of claim 1, as noted above. Wang does not teach receiving pressure data from pressure gauges at the neighboring wellbore to determine pressure changes at the neighboring wellbore.
However, Webster teaches receiving pressure data from pressure gauges at the neighboring wellbore to determine pressure changes at the neighboring wellbore (FIG. 1 shows the DAS setup, with Well B being treated and recorded, and well C also recording DAS as an offset well, [page 2]; pressure changes being measure by in-well pressure gauges, [page 5 paragraph 1 lines 3-4]).
It would have been obvious to one skilled in the art before the effective filing date to combine Wang with Webster because this is Combining Prior Art Elements According to Known Methods To Yield Predictable Results. Wang and Webster together teach all limitations as described, with the only difference between the claimed invention and the prior art being lack of actual combination of elements in a single prior art reference. A person of ordinary skill in the art could have combined the method and system of Wang with the Downhole DAS of Webster, and each element would perform the same function together as they performed separately. One having ordinary skill in the art would have recognized that applying the known technique in Webster of collecting data with a downhole DAS would yield the predictable result of generating data to use in the objective function of Wang. Therefore, it would have been obvious to combine Wang with Webster to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 6, Wang teaches all of the limitations of claim 1, as noted above. Wang does not teach measuring micro-seismic data at the wellbore to determine projected geometry of the fractures.
However, Webster teaches measuring micro-seismic data at the wellbore to determine projected geometry of the fractures (FIG. 8, [page 7]).
It would have been obvious to one skilled in the art before the effective filing date to combine Wang with Webster because this is Combining Prior Art Elements According to Known Methods To Yield Predictable Results. Wang and Webster together teach all limitations as described, with the only difference between the claimed invention and the prior art being lack of actual combination of elements in a single prior art reference. A person of ordinary skill in the art could have combined the method and system of Wang with the Downhole DAS of Webster, and each element would perform the same function together as they performed separately. The DAS measurements can be related micro-seismic events as shown in FIG. 8, (Webster [page 7]). One having ordinary skill in the art would have recognized that applying the known technique in Webster of collecting data with a downhole DAS would yield the predictable result of generating data to use in the objective function of Wang. Therefore, it would have been obvious to combine Wang with Webster to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 7, Wang in view of Webster teaches all of the limitations of claim 6, as noted above. Wang further teaches wherein the projected geometry of the fractures includes at least one of length, width, height, and velocity of the fractures (fracture half-length and fracture conductivity are optimized to achieve the highest NPV for the multi-well pad development, [page 477 col 1 paragraph 4 lines 1-5]).

With respect to claim 17, Wang teaches all of the limitations of claim 16, as noted above. Incorporating the rejections of claims 16 and 2, claim 17 is rejected as discussed above for substantially similar rationale.

With respect to claim 18, Wang in view of Webster teaches all of the limitations of claim 16, as noted above. Incorporating the rejections of claims 17 and 3, claim 18 is rejected as discussed above for substantially similar rationale.

With respect to claim 20, Wang teaches all of the limitations of claim 19, as noted above. Incorporating the rejections of claims 19 and 2, claim 20 is rejected as discussed above for substantially similar rationale.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Integrated well placement and fracture design optimization for multi-well pad development in tight oil reservoirs" (Wang) in view of “Evolution and geochemical characteristics of gas phase fluid and its response to inter-well interference during multi-well drainage of coalbed methane” (Liu)

With respect to claim 5, Wang teaches all of the limitations of claim 1, as noted above. Wang does not teach wherein the interference information from the neighboring wellbore includes drainage data measured at the wellbore, the drainage data including a change in drainage rate based on interference from the neighboring wellbore.
However, Liu teaches wherein the interference information from the neighboring wellbore includes drainage data measured at the wellbore, the drainage data including a change in drainage rate based on interference from the neighboring wellbore (monitoring response to inter-well interference during multi-well drainage, [Abstract] lines 1-5).
It would have been obvious to one skilled in the art before the effective filing date to combine Wang with Liu because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wang discloses a system and method that teaches all of the claimed features except for monitoring how inter-well interference affects drainage rate. Wang provides some analysis as to drainage area, but does not go the next step further and explain changes in drainage rate, (Wang [page 487 col 1 paragraph 1 lines 6-10]). Wang mostly focuses in the effects of inter-well pressure interaction as shown in FIG. 15 (Wang [page 486]). Liu teaches that not only fluid pressure changes under multi-well drainage, but also formation water and coalbed methane, (Liu [page 491 col 1 paragraph 1 line 1]-[page 491 col 2 paragraph 1 line 3]). Thus, Liu provides a motivation to study the effects of interference on drainage rate to at least model the fluid pressure changes. A person having skill in the art would have a reasonable expectation of successfully modeling pressure changes due to changes in drainage rate of Wang by modifying Wang with the drainage rate changes caused by inter-well interference of Liu, (Liu [Abstract] lines 1-5). Therefore, it would have been obvious to combine Wang with Liu to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
With respect to claim 9, Wang does not teach determining which stages of the plurality of stages of the wellbore are out-target and in-target to determine if the neighboring wellbore is interfering with the wellbore.
However, Liu teaches determining which stages of the plurality of stages of the wellbore are out-target and in-target to determine if the neighboring wellbore is interfering with the wellbore (established geochemical response model and evaluation program of inter-well interference provide a method to determine the stage and the degree of inter-well interference, [Abstract] lines 16-18).
It would have been obvious to one skilled in the art before the effective filing date to combine Wang with Liu because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wang discloses a system and method that teaches all of the claimed features except for monitoring how inter-well interference affects drainage rate. Wang provides some analysis as to drainage area, but does not go the next step further and explain changes in drainage rate, (Wang [page 487 col 1 paragraph 1 lines 6-10]). Wang mostly focuses in the effects of inter-well pressure interaction as shown in FIG. 15 (Wang [page 486]). Liu teaches that not only fluid pressure changes under multi-well drainage, but also formation water and coalbed methane, (Liu [page 491 col 1 paragraph 1 line 1]-[page 491 col 2 paragraph 1 line 3]). Thus, Liu provides a motivation to study the effects of interference on drainage rate to at least model the fluid pressure changes. A person having skill in the art would have a reasonable expectation of successfully modeling pressure changes due to changes in drainage rate of Wang by modifying Wang with the drainage rate changes caused by inter-well interference of Liu, (Liu [Abstract] lines 1-5). Therefore, it would have been obvious to combine Wang with Liu to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Numerical simulation and optimization study of the complex fracture network in naturally fractured reservoirs” (Zhang) - Based on the stochastic NF models, a series of different objective function values will be obtained. Then, the expected value ENPV and standard deviation of these objective function values are calculated sNPV, [page 8 col 2 paragraph 4 lines 1-3]; then one representative model is picked up from each cluster for the calculation, [page 9 col 2 paragraph 1 lines 11-12]; optimization showing fracturing between two wells shown in FIG. 28 and FIG. 29, with optimization causing low induced stress zone in the middle area between them, [page 15 col 2 paragraph 1 lines 1-10].
US 10,718,205 B2 (Spicer) – monitor wellbore and treatment wellbore, [col 14 lines 53-67]; minimizing one, two, or three objective functions between selected monitor fracture and treatment fractures, [col 17 ln 57]-[col 18 ln 67].
U.S. 2018/0016895 A1 (Weng) – From IDS, step 1594 in FIG. 15 shows method with determining stress interference between hydraulic fractures, and [0009] describes doing this analysis for multiple wellbores.
US 20160090823 A1 (Alzahabi) – FIG. 13 shows method for enumerating wellbore configurations 1-n in step 504, and in step 506 obtaining optimal fracture design using objective function J_n for each configuration; further teaches using analysis for two adjacent parallel wells, [210].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 517-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148